Citation Nr: 1435691	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for right radial tunnel syndrome status post excision of neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel  



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to July 1960 and from October 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Detroit, Michigan.  In the October 2010 rating decision, the AOJ denied a disability rating in excess of 30 percent for right radial tunnel syndrome status post excision of neuroma.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
  

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for an increased rating for right radial tunnel syndrome status post excision of neuroma.  VA last provided an examination as to the Veteran's right upper extremity disability in March 2010, but multiple surgical procedures since that examination require remand for a current examination to accurately assess the current severity of the Veteran's right upper extremity disability.   

The Veteran underwent surgical procedures on his arm in March 2009, May 2010, and October 2011.  His last VA examination related to the neurological aspects of his right upper extremity disability was in March 2010.  Given the multiple surgical procedures since the last VA examination, a new examination is required to assess the current disability picture of the Veteran's right upper extremity.

Additionally, in March 2010 the examiner found that the Veteran's radial and ulnar nerves show signs of degraded functionality.  Without specifying the particular nerve, the examiner diagnosed the nerve dysfunction of neuralgia.  The examiner did not diagnose any level of paralysis or neuritis.  The identification of the ulnar nerve as well as the radial nerve draws into question whether an additional rating is warranted for disability of the ulnar nerve.  This must be addressed on Remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA records of treatment of the Veteran after November 2011 for a right upper extremity condition and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of the disability on appeal.  The claims file must be provided to the examiner, and the examiner must annotate the examination report as to whether he/she reviewed the claims file.  The examiner must provide findings and explanations (to the extent necessary) as to all disability resulting from the Veteran's service connected right upper extremity disability.  All appropriate tests and studies should be conducted.  Given the March 2010 examination that indicated loss of function of the radial as well as the ulnar nerve, the examiner must specifically identify the nature and severity of any disability of the right ulnar nerve and the right radial nerve.  

3.  Then, the AOJ should review the claims file in light of the explanation that the Board has provided in the body of this Remand as to why the Board is remanding the case.  If the Board's remand directives have not been followed, the AOJ should take any necessary action to ensure substantial compliance with the Board's directives.  

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the AOJ should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



